Title: From Benjamin Franklin to David Hartley, 14 September 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, Sept. 14. 1778
I now send you the Passport required. I postpon’d answering your last in hopes of obtaining it sooner; but tho’ it was long since agreed to, much Business in the Admiralty Department here has I suppose occasion’d its Delay. The Port of Calais was not approv’d of, and I think the Ports mention’d (Nantes or L’Orient) are better for you as well as for us, not only as being nearer to Plymouth, but as many of your Sailors would probably have found Opportunities of deserting in the long March from Brest to Calais, they being afraid of the Press. I understand that upwards of 80 more of your People have been brought by ours Prisoners into France since the List I sent you, but I cannot now send you their Names. You have not mention’d whether the Proposition of sending us the whole of those in your Prisons was agreed to. If it is, you may rely on our sending immediately all that come to our hands for the future; or we will give at your Option, an Order for the Ballance to be deliver’d to your Fleet in America. By putting a little Confidence in one another, we may thus diminish the Miseries of War. To make the Expence of these Exchanges more equal, if another Cartel Ship should be hereafter necessary, we hereby promise to send it to England at our Charge; and so it may continue to be done alternately as long as the War continues. With great Esteem and Affection, I am ever Dear Sir, Your most obedient and most humble Servant
B Franklin
David Hartley Esqr
 
Endorsed: D F Sept 14 1778
